Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rhett Gavin Stuart appeals from the district court’s order granting summary judgment in favor of Springs Industries, Inc., in his action alleging that Springs negligently failed to warn of a dangerous condition, resulting in his injuries. We have reviewed the record and briefs filed *192by the parties, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stuart v. Springs, Indus., 957 F.Supp.2d 644 (D.S.C.2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.